Citation Nr: 1039831	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  09-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967, with service in the Republic of Vietnam.  He is 
the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
which denied the Veteran's claims of entitlement to specially 
adapted housing and a special home adaptation grant.

In April 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO in Wichita, Kansas.  
A transcript of the hearing has been associated with the claims 
file. 

The Veteran is seeking specially adapted housing or a special 
home adaptation grant.  At the time he submitted his June 2008 
claim, VA Form 26-4555, Veteran's Application in Acquiring 
Specially Adapted Housing or Special Home Adaptation Grant, he 
reported that he had previously received a grant under the Home 
Improvements and Structural Alterations (HISA) program.  At his 
April 2010 Board hearing, the Veteran reported that the home he 
adapted using his HISA grant was destroyed by a tornado and that 
he had to rebuild a handicapped-accessible home.  The Board 
notes, however, that review of the Veteran's claims file does not 
indicate that he has filed an application for a HISA grant, VA 
Form 10-0103, Veteran's Application for Assistance in Acquiring 
Home Improvement and Structural Alterations, with his local VA 
medical center.  If he would like to do so, he should inform his 
closest VA health care facility.  




FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of:  
posttraumatic stress disorder (PTSD); splenectomy; gunshot wound, 
left chest with left hemothorax; duodenitis; and residual scars 
of gunshot wound, left arm, left leg, left elbow, and abdomen; he 
is in receipt of a total disability rating based on individual 
unemployability (TDIU).

2.  Service connection is not in effect for permanent and total 
disability due to the loss or loss of use of both lower 
extremities such as to preclude locomotion; blindness in both 
eyes, having only light perception, plus the anatomical loss or 
loss of use of one lower extremity; the loss or loss of use of 
one lower extremity together with residuals of organic disease or 
injury or the loss or loss of use of one upper extremity that 
precludes locomotion; the loss, or loss of use, of both upper 
extremities such as to preclude the use of arms at or above the 
elbows.

3.  Service connection is not in effect for permanent and total 
disability due to blindness in both eyes or the anatomical loss 
or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to specially adapted housing 
have not been met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.809 (2009).

2.  The criteria for entitlement to a special home adaptation 
grant have not been met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2002 
& Supp. 2010); 38 C.F.R.            §§ 3.102, 3.809a (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between a 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim for VA 
benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  In a June 2008 letter, sent prior 
to the initial adjudication of the Veteran's claims in September 
2008, he was informed of the evidence and information necessary 
to substantiate his claims of entitlement to specially adapted 
housing and a special home adaptation grant.  Additionally, the 
June 2008 letter advised him of his and VA's respective 
responsibilities in obtaining such evidence and information.

The Board notes that the Veteran was not advised of the evidence 
and information necessary to establish an effective date in 
accordance with Dingess/Hartman, supra.  However, as the Board 
has denied the Veteran's claims herein, any question as to the 
appropriate effective date to be assigned is rendered moot.  
Therefore, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether a Veteran has been 
prejudiced thereby).

Relevant to the duty to assist, the Veteran's VA treatment 
records have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.  As discussed below, the Veteran is 
not service-connected for a disability that impairs his mobility 
or causes blindness.  Thus, a VA examination or medical opinion 
as to the Veteran's impaired mobility or blindness, the criteria 
required in the present case, is not required. 

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to a Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case; at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

Specially Adapted Housing and Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if a Veteran is entitled to compensation for permanent 
and total service-connected disability due to:  (a) the loss or 
loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (b) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; (c) the loss or loss of use of one lower extremity 
together with residuals of organic disease or injury or the loss 
or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(d) the loss, or loss of use, of both upper extremities such as 
to preclude the use of arms at or above the elbows.  38 U.S.C.A. 
§ 2101(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.809 (2009).

The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted under 38 
U.S.C.A. § 2101(b) where a Veteran is not entitled to a 
certificate of eligibility for assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a).  A Veteran must be 
entitled to compensation for permanent and total disability that 
(1) is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of both 
hands.  38 U.S.C.A. § 2101(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.809a (2009).

In the present case, the Veteran's service-connected disabilities 
consist of:  PTSD; splenectomy; gunshot wound, left chest with 
left hemothorax; duodenitis; and residual scars of gunshot wound, 
left arm, left leg, left elbow, and abdomen.  He has also been 
granted a TDIU.  

VA treatment records indicate that the Veteran has been treated 
for Reynaud's disease and Buerger's disease, among other medical 
conditions.  VA treatment records dated in September 2007 
indicate that he underwent amputation of part of his right index 
finger.  VA treatment records dated in February 2006 indicate 
that the Veteran presented with thromboangiitis obliterans, 
necrotic hands, and an infected right foot.  At that time he 
underwent amputation of the right foot and multiple digits of the 
bilateral hands.  

At the Veteran's April 2010 Board hearing, he reported that he 
built a handicap-accessible home with wide doorways, ramps, and 
an outfitted restroom.  He reported that he stumbles with his 
prosthetic leg and uses a cane for balance.  He reported that he 
uses a wheelchair in the home due to irritation from his 
prosthesis.  He reported that he had difficulty picking up things 
with his hands.  Transcript of the Board hearing indicates that 
the Acting Veterans Law Judge noted that the Veteran's claims 
were denied on the basis that his mobility problems were not 
related to any of his service-connected disabilities.  The 
Veteran acknowledged such and reported that he was told that 
there were grants available for home adaption required by 
nonservice-connected disabilities.  

The Veteran's VA treatment records are completely silent for any 
relationship between his Reynaud's disease and Buerger's disease 
and his service-connected disabilities.  His VA treatment records 
are completely silent for any evidence that his service-connected 
disabilities cause him mobility problems and require adaptation 
of his home.  

In summary, the Veteran is shown to have limited mobility due to 
Reynaud's disease, Buerger's disease, and multiple related 
amputations.  However, the Veteran is not service-connected for 
Reynaud's disease or Buerger's disease, or an injury or other 
disease related to his amputation sites, his right foot or digits 
of the bilateral hands.  

The Veteran is not in receipt of compensation for permanent and 
total service-connected disability due to the loss or loss of use 
of both lower extremities such as to preclude locomotion; 
blindness in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; the loss 
or loss of use of one lower extremity together with residuals of 
organic disease or injury or the loss or loss of use of one upper 
extremity that precludes locomotion; the loss, or loss of use, of 
both upper extremities such as to preclude the use of arms at or 
above the elbows.  Thus, he does not meet the criteria for 
specially adapted housing.  

Also, he is not in receipt of compensation for a permanent and 
total disability that is due to blindness or includes the 
anatomical loss or loss of use of both hands.  Thus, he does not 
meet the criteria for a special home adaptation grant.  

In reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, the 
preponderance of the evidence is against the Veteran's claims of 
entitlement to specially adapted housing or a special home 
adaptation grant.  As such, that doctrine is not applicable in 
the instant appeal, and his claims must be denied.  38 U.S.C.A. § 
5107.


ORDER

Specially adapted housing is denied.

A special home adaptation grant is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


